Per Curiam.
Defendant seeks review of the circuit court order dismissing an appeal from the State Board of Tax Appeals which determined that the assessed sales tax and interest in the total sum of $5,926.63 he refunded to H-W Corporation.
In view of the Supreme Court’s decisions in Jerry McCarthy Highland Chevrolet Company, Inc., v. Department of Revenue (1958), 351 Mich 558, and Dynamic Manufacturers, Inc., v. Employment Security Commission (1963), 369 Mich 556, which relate to the construction of CL 1948, § 205.9 (Stat Ann 1960 Rev § 7.657 [9]), appeals from the State Board of Tax Appeals are limited to judicial review of questions of law. The trial court here reviewed the entire proceedings of the State Board of Tax Appeals and found that the order appealed from complied with the law.
Affirmed.
Quinn, P. J., and McGregor and Y. J. Brennan, JJ., concurred.